2017 IL App (1st) 151643


                                                                              FIRST DIVISION
                                                                             September 29, 2017
No. 1-15-1643


THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
                                                            )      Circuit Court of
       Plaintiff-Appellee,                                  )      Cook County.
                                                            )
v.                                                          )      No. 13 CR 22324
                                                            )
ZACHARY SMITH,                                              )      Honorable
                                                            )      Erica L. Reddick,
       Defendant-Appellant.                                 )      Judge Presiding.
                                                            )

       JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justice Simon concurred in the judgment and opinion.
       Justice Harris specially concurred, with opinion.


                                           OPINION

¶1     Following a bench trial, defendant Zachary Smith was convicted of being an armed

habitual criminal (AHC) and for unlawful use of a weapon by a felon (UUWF). Mr. Smith was

sentenced on the AHC charge to a prison term of six years, followed by three years of mandatory

supervised release (MSR), and on the UUWF charge to a concurrent sentence of two years. On

appeal, Mr. Smith argues that we must vacate his AHC conviction because one of the predicate

convictions for that offense was for aggravated unlawful use of a weapon (AUUW), under a

statutory provision later held by the Illinois Supreme Court to be facially unconstitutional. Mr.

Smith alternatively asks us to correct his mittimus because—under the one-act, one-crime rule—

he cannot be convicted of both AHC and UUWF based on the same act of possessing a firearm.

For the reasons that follow, we affirm Mr. Smith’s AHC conviction and vacate his UUWF

conviction.
No. 1-15-1643

¶2                                      BACKGROUND

¶3     Mr. Smith was charged in this case with one count of AHC—premised on his prior

convictions for AUUW (case No. 09 CR 16524) and UUWF (case No. 07 CR 12576)—and three

counts of UUWF. At his bench trial, the State introduced certified copies of both prior

convictions. The State also presented the testimony of two Chicago police officers, who testified

that on the evening of October 25, 2013, they entered an apartment to investigate a reported

domestic battery and observed Mr. Smith with a gun in his hand. The officers arrested Mr. Smith

and advised him of his Miranda rights. According to the officers, Mr. Smith explained to them

that he was holding the gun because he thought the officers were members of his ex-girlfriend’s

family coming to seek revenge against him for having battered her.

¶4     Two witnesses testified for the defense. Mr. Smith’s ex-girlfriend, Lakeisha Horton,

testified that there was a party at her apartment on the afternoon of October 25, 2013. According

to Ms. Horton, a fight broke out at the party, and she threatened to call the police. Those

attending the party fled, leaving some of their possessions behind. When Mr. Smith later arrived

to collect some clothing he had left at the apartment, he brought another woman with him,

angering Ms. Horton and causing her to falsely report that he had battered her. Ms. Horton

testified that there was a gun on the floor by the garbage can when officers arrived in response to

her call, but it did not belong to Mr. Smith. Mr. Smith’s girlfriend, Laquita Handy, testified that

she was the woman who accompanied Mr. Smith to Ms. Horton’s apartment to retrieve his

clothing that day and, to her knowledge, he did not have a weapon with him at that time.

¶5     The trial court found the testimony of the officers to be more credible than that of the

defense witnesses and found Mr. Smith guilty as charged. The court denied Mr. Smith’s post-

trial motion and sentenced him to six years of imprisonment and three years of MSR on the AHC



                                                2
No. 1-15-1643

count, merged the remaining counts into a single count of UUWF, and sentenced him to a

concurrent two-year sentence on that count. This appeal followed.

¶6                                        JURISDICTION

¶7      The trial court sentenced Mr. Smith on May 7, 2015, and he filed his notice of appeal the

same day. We therefore have jurisdiction pursuant to article VI, section 6, of the Illinois

Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rules 603 and 606,

governing appeals from final judgments of conviction in criminal cases (Ill. S. Ct. Rs. 603, 606

(eff. Feb. 6, 2013)).

¶8                                          ANALYSIS

¶9                                    A. Predicate Conviction

¶ 10    On appeal, Mr. Smith argues that his AHC conviction must be vacated because one of the

two predicate convictions the State relied on to support that charge was pursuant to a statutory

provision later held to be facially unconstitutional and thus void ab initio.

¶ 11    To support a conviction for AHC, the State must prove beyond a reasonable doubt that a

defendant possessed a firearm after having been convicted two or more times of certain

enumerated offenses, including AUUW and UUWF. 720 ILCS 5/24-1.7(a)(2) (West 2012). One

of Mr. Smith’s two prior convictions was his 2009 conviction for AUUW, which he says was

under the section of the Criminal Code of 1961 that prohibited the carrying of an “uncased,

loaded, and immediately accessible” firearm outside the home. 720 ILCS 5/24-1.6(a)(1),

(a)(3)(A) (West 2008). In People v. Aguilar, 2013 IL 112116, ¶ 22—as clarified in People v.

Burns, 2015 IL 117387, ¶¶ 22, 32—our supreme court struck down that portion of the AUUW

statute as facially unconstitutional, concluding that it violated the right to keep and bear arms

guaranteed by the second amendment to the United States Constitution.



                                                  3
No. 1-15-1643

¶ 12   Recently, in People v. McFadden, 2016 IL 117424, our supreme court considered the

effect of its holding in Aguilar on a defendant’s subsequent conviction for UUWF, which

required the State to prove that a defendant who “has been convicted of a felony” knowingly

possessed a firearm (720 ILCS 5/24-1.1(a) (West 2008)). The defendant in that case claimed that

his predicate felony conviction was under the portion of the AUUW statute held to be

unconstitutional in Aguilar. McFadden, 2016 IL 117424, ¶ 16. The McFadden court began with

the proposition that, “[w]hen a statute is held to be facially unconstitutional, the statute is said to

be void ab initio, i.e., void from the beginning.” (Internal quotation marks omitted.) Id. ¶ 17. It

noted that a defendant may not be prosecuted under a facially unconstitutional statute and, “as a

remedy, must be allowed to apply the court’s declaration as a basis to vacate [the] judgment of

conviction.” Id. ¶ 19. But the defendant in McFadden did not seek to vacate his prior AUUW

conviction. Id. ¶ 21. He instead challenged his subsequent UUWF conviction, arguing that the

State could not rely on his constitutionally invalid AUUW conviction as the predicate felony for

the UUWF conviction. Id.

¶ 13   The McFadden court did not agree. Noting that its own precedent applying the void

ab initio doctrine did not resolve the question, it looked to the United States Supreme Court’s

decision in Lewis v. United States, 445 U.S. 55 (1980). McFadden, 2016 IL 117424, ¶ 22. There,

the Court was asked to consider whether a prior felony conviction, which the defendant claimed

was constitutionally infirm because he was unrepresented by counsel, could nevertheless be used

by the government as the predicate felony for a charge that the defendant had violated the federal

felon-in-possession-of-a-firearm statute. Lewis, 445 U.S. at 65. The McFadden court concluded

that the plain language of the UUWF statute, like the plain language of the statute at issue in

Lewis, evidenced the legislature’s intent to subject a broad category of individuals to a



                                                  4
No. 1-15-1643

prohibition on gun possession. McFadden, 2016 IL 117424, ¶¶ 23, 28-29. In the McFadden

court’s view, neither statute required the government to prove the predicate offense itself, but

merely the defendant’s status as a convicted felon, a status that “ ‘[w]ould cease only when the

conviction upon which the status depend[ed] ha[d] been vacated.’ ” Id. ¶ 29 (quoting Lewis, 445
U.S. at 61 n.5). Under McFadden, the burden is thus on a criminal defendant who has been

convicted under a facially unconstitutional statute to clear his status as a felon through the

judicial process to avoid future convictions predicated in part on that status. Id. ¶ 30.

¶ 14   Like the defendant in McFadden, Mr. Smith has not sought to vacate his prior AUUW

conviction, but contends that it cannot properly serve as a predicate offense for a later

conviction. Mr. Smith argues that we should not follow McFadden because it is inconsistent with

the United States Supreme Court’s decisions in Montgomery v. Louisiana, 577 U.S. ___, 136 S.

Ct. 718 (2016), and Ex Parte Siebold, 100 U.S. 371 (1879). He also argues that the McFadden

court’s reliance on Lewis is inapplicable here because the AHC statute requires the State to prove

more than just a defendant’s status as a convicted felon. In response, the State insists that

McFadden unequivocally dictates the result in this case.

¶ 15   For the reasons discussed below, we agree with the State—and with the other panels of

this court that have considered this issue—that we are bound by precedent to affirm Mr. Smith’s

AHC conviction. There is no doubt that the holding in this case and others like it extends the

reach of McFadden and greatly increases the collateral consequences of a constitutionally invalid

criminal conviction. We join the other members of this court who have recognized that this

inequitable result calls out for a legislative remedy.

¶ 16   Whether a conviction may properly serve as a predicate offense is a question of law,

which we review de novo. People v. O’Neal, 2016 IL App (1st) 132284, ¶ 29. The specific legal



                                                  5
No. 1-15-1643

question presented here—whether the rule in McFadden that an invalid conviction can serve as a

predicate offense for a subsequent conviction should be applied in cases where the subsequent

conviction is for AHC, rather than UUWF—is one this court has already considered a number of

times. We first held, in People v. Perkins, that the rule announced in McFadden indeed applies to

convictions for AHC. People v. Perkins, 2016 IL App (1st) 150889, ¶ 10. And in the year since

Perkins was decided, this court has repeatedly reaffirmed that holding. See, e.g.,People v.

McGee, 2017 IL App (1st) 141013-B, ¶¶ 19-27; People v. Cowart, 2017 IL App (1st) 113085-B,

¶¶ 43-54; People v. Fields, 2017 IL App (1st) 110311-B, ¶¶ 38-49; People v. Faulkner, 2017 IL

App (1st) 132884-B, ¶¶ 15-33.

¶ 17   Mr. Smith attacks the holding in these cases on two fronts. First, he insists that the United

States Supreme Court’s decisions in Montgomery and Siebold require us to disregard McFadden.

In Montgomery, the Court held that the prohibition on mandatory life sentences without parole

for juvenile offenders established in Miller v. Alabama, 567 U.S. 460, 465 (2012), was a new

substantive rule that should be given retroactive effect. Montgomery, 577 U.S. at ___, 136 S. Ct.

at 734. The Court reiterated a point it had made over 100 years ago in Siebold, “that when a State

enforces a proscription or penalty barred by the Constitution, the resulting conviction or sentence

is, by definition, unlawful.” Id. at ___, 136 S. Ct. at 729-30. See also Siebold, 100 U.S. at 376-77

(noting that a conviction under an unconstitutional law “is not merely erroneous, but is illegal

and void, and cannot be a legal cause of imprisonment”).

¶ 18   We do not agree that the holding in McFadden is precluded or limited by either

Montgomery or Siebold. As we have noted before, our supreme court was well aware of those

cases when it issued its opinion in McFadden. See McGee, 2017 IL App (1st) 141013-B, ¶ 25

(noting that defense counsel in McFadden was granted leave to cite Montgomery—which in turn



                                                 6
No. 1-15-1643

cites Siebold—as supplemental authority). In Montgomery, the United States Supreme Court

merely reaffirmed that “states have no power to enforce a conviction or penalty barred by the

Constitution.” People v. Smith, 2017 IL App (1st) 122370-B, ¶ 29 (citing Montgomery, 577 U.S.

at ___, 136 S. Ct. at 729-30). But the State here did not attempt to enforce Mr. Smith’s invalid

AUUW conviction; rather, it presented evidence of the existence of the conviction to establish an

element of another crime. We have relied on this distinction to reject substantially similar

arguments in other cases. See, e.g., id.; Perkins, 2016 IL App (1st) 150889, ¶ 9. Pursuant to

McFadden, it is irrelevant that Mr. Smith might very well succeed if he availed himself of the

judicial process to vacate his prior AUUW conviction. Mr. Smith failed to take such steps and

the conviction thus remained on his record.

¶ 19   Presenting a more difficult question, Mr. Smith also contends that the AHC statute, which

requires the State to prove the existence of two specific qualifying convictions, is qualitatively

different from both the UUWF statute at issue in McFadden and the federal felon-in-possession

statute in Lewis, which require only proof of a defendant’s status as a felon to make the act of

possessing a firearm illegal. Mr. Smith contends that the AHC statute is more like the penalty-

enhancing recidivist statute at issue in United States v. Bryant, 579 U.S. ___, ___, 136 S. Ct.
1954, 1961 (2016). In that case, the Supreme Court held that prior convictions obtained in tribal

court—where a defendant is not provided with counsel but where this is permissible under tribal

law and thus constitutional—could still be used as predicate convictions for purposes of a state

recidivist statute. Id. at ___, 136 S. Ct. at 1966. At the same time, however, the Court reaffirmed

the broader rule, first stated in Burgett v. Texas, 389 U.S. 109 (1967), that it is impermissible for

a conviction obtained in violation of the Constitution to be used in a subsequent proceeding

“ ‘either to support guilt or enhance punishment for another offense.’ ” Bryant, 579 U.S. at ___,



                                                 7
No. 1-15-1643
136 S. Ct. at 1962 (quoting Burgett, 389 U.S. at 115); see also United States v. Tucker, 404 U.S.
443, 447-48 (1972) (remanding for resentencing where the trial court “gave specific

consideration to the [defendant’s] previous convictions” during sentencing but where “two of

those convictions were wholly unconstitutional”); Loper v. Beto, 405 U.S. 473, 483 (1972)

(plurality op.) (concluding that the Burgett rule against the use of uncounseled prior convictions

to prove guilt was also intended to prohibit their use to impeach a defendant’s credibility as a

witness).

¶ 20   The premise for both the Supreme Court’s decision in Lewis and our supreme court’s

decision in McFadden was that the UUWF statute and the federal felon-in-possession statute

were different from general recidivist statutes. McFadden, 2016 IL 117424, ¶¶ 23, 29. Both

employed criminal penalties to enforce what was essentially a civil prohibition against gun

possession on all individuals with felon status. Id. Both courts viewed this status-based disability

as one that could “ ‘cease only when the conviction upon which that status depend[ed] ha[d]

been vacated.’ ” Id. ¶ 29 (quoting Lewis, 445 U.S. at 61 n.5). Lewis made clear that using a

constitutionally invalid prior conviction as the basis for imposing a civil firearms disability in

this way was “not inconsistent with Burgett, Tucker, and Loper [and] *** d[id] not ‘support guilt

or enhance punishment.’ ” Lewis, 445 U.S. at 67 (quoting Burgett, 389 U.S. at 115).

¶ 21   We agree with Mr. Smith that the AHC statute is quite different from the statutes in

McFadden and Lewis. A defendant in an AHC case is already “disabled” from having a gun by

virtue of a first felony. The second felony required by the statute does not result in the imposition

of any new disability; it simply increases—significantly—the criminal sanction used to enforce

the disability. Here, Mr. Smith, who was already disqualified from possessing a gun because of

his first qualifying felony conviction, now faces a Class X sentence based solely on his prior



                                                 8
No. 1-15-1643

AUUW conviction, which the State does not dispute is constitutionally invalid under Aguilar.

Under these circumstances, it is difficult to conclude that the invalid conviction is relied on for

anything other than to “enhance punishment,” something the Lewis Court made clear is still

prohibited under Burgett. Id.

¶ 22   The problem with Mr. Smith’s reliance on Burgett and its progeny, however, is that the

rule stated in those cases was limited some time ago by the Supreme Court, as it explained in

Custis v. United States, 511 U.S. 485, 496 (1994). There, the Court ruled that, under the Armed

Career Criminal Act of 1984 (18 U.S.C. § 924(e))—which requires enhanced sentences for those

convicted of possessing firearms after having received three prior convictions for violent felonies

or drug offenses—the government was entitled to rely on the defendant’s prior convictions

without considering whether those convictions were constitutionally invalid because the

defendant had received ineffective assistance of counsel or because his guilty plea had not been

voluntary. Custis, 511 U.S. at 496-97. The Court refused to extend the right to mount a collateral

attack on a prior conviction in later proceedings—the right contemplated in cases like Burgett

and Bryant—beyond those cases where the defendant was denied the right to have appointed

counsel, as established in Gideon v. Wainwright, 372 U.S. 335 (1963). Custis, 511 U.S. at 496-

97. Where, as here, a prior conviction is challenged on any non-Wainright basis, the Burgett line

of cases do not support the argument that it is unconstitutional to use the fact of the prior

conviction to establish the elements of a subsequent crime.

¶ 23   Of course, just because something is constitutional does not mean that it is what our

legislature intended. But on that score, we are bound by our supreme court’s construction of the

relevant statutory language in McFadden. There, the court concluded from the legislature’s use

of the past tense in the phrase “has been convicted” (720 ILCS 5/24-1.1(a) (West 2008)) that



                                                9
No. 1-15-1643

“[n]othing on the face of the [UUWF] statute suggests any intent to limit the language to only

those persons whose prior felony convictions are not later subject to vacatur.” McFadden, 2016
IL 117424, ¶ 27. And as McFadden made clear, the maxim that a conviction is deemed valid

until judicial process had declared it otherwise applies even to convictions under statutory

provisions deemed void ab initio. Id. ¶ 31. As a matter of statutory interpretation, Mr. Smith

provides us with no basis by which to distinguish the AHC statute, which also focuses on

whether a defendant possessed a weapon “after having been convicted” of the predicate felonies

(720 ILCS 5/24-1.7(a) (West 2008)), from the UUWF statute.

¶ 24       In sum, McFadden and Custis control the result in this case. Although Mr. Smith’s

arguments raise important distinctions between the AHC statute at issue in this case and the

UUWF statute at issue in McFadden, we are not at liberty to reach a different result in this case

based on those distinctions. We are constrained on the one hand by the McFadden court’s

interpretation of the legislative text and, on the other, by limits placed on the Burgett line of

cases by the United States Supreme Court in Custis. See Blumenthal v. Brewer, 2016 IL 118781,

¶ 28 (“Where the [s]upreme [c]ourt has declared the law on any point, it alone can overrule and

modify its previous opinion, and the lower judicial tribunals are bound by such decision and it is

the duty of such lower tribunals to follow such decision in similar cases.” (Internal quotation

marks and emphasis omitted.)); People v. Battiste, 133 Ill. App. 2d 62, 65 (1971) (noting that

decisions of the United States Supreme Court likewise “have binding effect on all lower courts

whether state or federal” (internal quotation marks omitted)). Under these authorities, it appears

permissible to use a conviction held invalid under Aguilar as a predicate offense under the AHC

statute.

¶ 25       As Mr. Smith acknowledges in his reply brief, his alternative request, that we hold this



                                                  10
No. 1-15-1643

matter in abeyance pending the United States Supreme Court’s disposition of the petition for a

writ of certiorari filed in McFadden, is now moot, as that petition was denied on June 26, 2017.

People v. McFadden, 2016 IL 117424, cert. denied, ___ U.S. ___, 137 S. Ct. 2291 (2017).

¶ 26   Although we agree with our colleagues that evidence of a constitutionally invalid prior

conviction to establish a predicate offense for a subsequent conviction is neither unconstitutional

nor barred by the relevant statutory text, it now falls to the legislature to decide whether that is

right. To be sure, the plight of an armed felon facing a lengthy sentence is likely to garner little

sympathy. But the scenario presented by this case and others like it is troubling on a broader

level. Conduct other than the possession of firearms was once criminalized and is now

recognized as protected (see, e.g., Loving v. Virginia, 388 U.S. 1, 7-12 (1967) (state laws

criminalizing interracial marriage); Roe v. Wade, 410 U.S. 113, 164 (1973) (criminal abortion

statutes). Texas v. Johnson, 491 U.S. 397, 420 (1989) (state prohibitions on desecrating the

American flag); Lawrence v. Texas, 539 U.S. 558, 577-79 (2003) (state laws criminalizing same-

sex sexual activity)). It strikes us as wholly uncontroversial that there must be a legislative

safeguard to prevent the continued imposition of collateral consequences on individuals based on

constitutionally invalid prior convictions.

¶ 27   The solution need not be an elaborate one. For example, the application notes to the

federal sentencing guidelines, which assess “criminal history points” based on a defendant’s

previous convictions, provide as follows:

       “Reversed, Vacated, or Invalidated Convictions.—Sentences resulting from convictions

       that (A) have been reversed or vacated because of errors of law or because of

       subsequently discovered evidence exonerating the defendant, or (B) have been ruled

       constitutionally invalid in a prior case are not to be counted.” (Emphasis added.). U.S.



                                                11
No. 1-15-1643

       Sentencing Guidelines Manual § 4A1.2 cmt. n.6. (U.S. Sentencing Comm’n 2016).

The Seventh Circuit has accordingly held that it is improper for a district court to assign points

for a defendant’s prior conviction under the portion of the AUUW statute struck down in

Aguilar. See, e.g., United States v. Jenkins, 772 F.3d 1092, 1098 (7th Cir. 2014).

¶ 28   As other members of this court have recognized, there is a significant injustice in placing

the burden on a criminal defendant to clear his record of an unconstitutional conviction in order

to avoid collateral consequences of that conviction. As the specially concurring justice in People

v. Spivey stated:

       “We cannot realistically expect the public to read judicial pronouncements and seek their

       own justice without assistance, or depend on defense attorneys to hunt up their old clients

       who might be affected by Aguilar. And why should criminal defendants—often poor,

       struggling, jobless, dependent on public funding for their defenses, unsophisticated, and

       mostly black or brown—bear the burden to file the necessary paperwork for vacating

       their convictions, when those convictions were caused by a legislature passing an

       ultimately unconstitutional statute?” People v. Spivey, 2017 IL App (1st) 123563, ¶ 24

       (Hyman, J., specially concurring).

¶ 29   These concerns are greatly amplified where, as here, we are compelled by the legal

principles espoused in binding precedent to extend the collateral consequences of an

unconstitutionally void statutory provision to situations involving truly life-altering

consequences for criminal defendants. The maximum sentence for UUWF—10 years of

imprisonment for a first offense and 14 years for a second—pales in comparison to both the 30-

year maximum sentence that a defendant faces on an AHC charge and the 60-year maximum

sentence available on an extended-term sentence for that charge. Compare 720 ILCS 5/24-1.1(e)



                                                12
No. 1-15-1643

(West 2012) with 720 ILCS 5/24-1.7(b) (West 2012), 730 ILCS 5/5-4.5-25(a) (West 2012), and

730 ILCS 5/5-8-2(a) (West 2012).

¶ 30   Accordingly, we join those of our colleagues who have called for a legislative solution to

this troubling situation. See People v. Somerville, 2017 IL App (1st) 132202-UB, ¶ 17 (“we

incorporate the views expressed in both the majority opinion and special concurrence in [Spivey],

regarding the need for a legislative solution to continuing effects of convictions under the statute

found unconstitutional and void ab initio in Aguilar”); Spivey, 2017 IL App (1st) 123563, ¶ 15

(majority op.) (“the author agrees with the special concurrence that the ripple effects of Aguilar

and McFadden are best resolved by the legislature”); id. ¶ 25 (Hyman, J., specially concurring)

(“[t]he legislature should consider whether it is right that these old convictions, based on an

unconstitutional statute, may be used to create ‘felon status’ in subsequent prosecutions”);

McGee, 2017 IL App (1st) 141013-B, ¶ 33 (Hyman, P.J., specially concurring) (same).

¶ 31                                  B. One-Act, One Crime

¶ 32   Mr. Smith’s convictions for AHC and UUWF are both based on the same physical act:

his unlawful possession of a single firearm on October 25, 2013. Mr. Smith contends, and the

State agrees, that his conviction for UUWF must therefore be vacated in accordance with the

one-act, one-crime rule. Pursuant to that rule, when a defendant is convicted of more than one

offense for the same physical act, a “sentence should be imposed on the more serious offense and

the less serious offense should be vacated.” People v. Artis, 232 Ill. 2d 156, 170 (2009).

“Pursuant to Supreme Court Rule 615(b), this court may correct the mittimus without remanding

the case to the trial court.” People v. Pryor, 372 Ill. App. 3d 422, 438 (2007) (citing Ill. S. Ct. R.

615(b)). Accordingly, we vacate Mr. Smith’s conviction for UUWF and correct the mittimus to

reflect a single conviction for AHC and a corresponding sentence of six years, plus three years of



                                                 13
No. 1-15-1643

MSR. As there is nothing in the record indicating that the vacated convictions had any effect on

the separate sentence Mr. Smith received for AHC, it is unnecessary for us to remand for

resentencing. People v. Shelton, 252 Ill. App. 3d 193, 209 (1993).

¶ 33                                     CONCLUSION

¶ 34   For the foregoing reasons, we affirm Mr. Smith’s AHC conviction and vacate his UUWF

conviction.

¶ 35   Affirmed in part and vacated in part; mittimus corrected.



¶ 36   JUSTICE HARRIS, specially concurring.

¶ 37   I concur with my authoring colleague in holding that McFadden and Custis control the

result in this case, and therefore affirm Mr. Smith’s AHC conviction and vacate his UUWF

conviction. Additionally, I concur in urging a legislative solution to prevent the imposition of

collateral consequences based on constitutionally invalid prior convictions.

¶ 38   However, I do not join in paragraphs 27 through 30 of the opinion, nor the statements,

suggestions, or quote from the concurring opinion in People v. Spivey, 2017 IL App (1st)
123563, contained therein. This discussion is dicta and not necessary for our determination here.




                                                14